IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              January 30, 2008
                               No. 07-50774
                             Consolidated with            Charles R. Fulbruge III
                               No. 07-50782                       Clerk
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

SABINO GONZALEZ-MALDONADO, also known as Sabino Gonzalez

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1390-ALL
                        USDC No. 3:07-CR-441-ALL


Before REAVLEY, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
     Appealing the Judgments in Criminal Cases, Sabino Gonzalez-Maldonado
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.     United States v. Pineda-



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-50774 c/w
                               No. 07-50782

Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 2008 WL 59441 (Jan.
7, 2008) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgments of the district court are AFFIRMED.




                                      2